UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-7581



FELIX A. WILLIAMS,

                                             Petitioner - Appellant,

          versus


RONALD J. ANGELONE, Director of the Virginia
Department of Corrections,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.   Robert G. Doumar, Senior
District Judge. (CA-01-301-2)


Submitted:   March 21, 2002                 Decided:   March 27, 2002


Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Felix Williams, Appellant Pro Se. Mary Kathleen Beatty Martin,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Felix Williams seeks to appeal the district court’s order

denying relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 2001).    We have reviewed the record and the district

court’s opinion accepting the recommendation of the magistrate

judge and find no reversible error.           Accordingly, we deny a

certificate   of   appealability   and    dismiss   the   appeal   on   the

reasoning of the district court.       Williams v. Angelone, No. CA-01-

301-2 (E.D. Va. Oct. 11, 2001).        We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                               DISMISSED




                                   2